Title: Adams’ Notes of Statutes and Authorities: Court of Vice Admiralty, Boston, February 1773
From: Adams, John
To: 


       George Dawson Esqr. vs. The Sloop Dolphin, Walson, Lothrop and others owners.
       This Vessell was seized merely for the omission of an Indorsement upon her Register.
       7. & 8. W. 3d, c. 22. An Act for preventing Frauds and regulating Abuses in the Plantation Trade.
       §.2: Be it enacted, that after 25th March 1698— “No Goods or Merchandises, shall be imported into or exported out of, any Colony or Plantation, to his Majesty in Asia, Africa, or America, belonging, or in his Possession, or which may hereafter belong unto, or be in the Possession of his Majesty, his Heirs or Successors, or shall be laden in, or carryed from any one Port or Place in the said Colonies or Plantations, to any other Port or Place in the same, the Kingdom of England, Dominion of Wales, or Town of Berwick upon Tweed, in any Ship or Bottom but what is, or shall be of the built of England, or of the Built of Ireland or the said Colonies or Plantations, and wholly owned by the People thereof, or any of them, and navigated with the Masters, and three fourths of the Mariners of the said Places only” (except Prize ships &c. and foreign ships employed for 3 years to bring in naval Stores) “Under Pain of Forfeiture of Ship and Goods” 1/3 to the King, 1/3 to the Governor, 1/3 to the Informer.
       §.17. “For the more effectual Prevention of Frauds which may be used to elude the Intention of this Act by colouring Foreign Ships under English Names;” be it further enacted, &c. that, “No Ship, or Vessell, shall be deemed or pass, as a Ship of the Built of England, Ireland, Wales, Berwick, Guernsey, Jersey, or any of his Majestys Plantations in America so as to be qualified to Trade to, from, or in, any of the said Plantations untill the Person, or Persons, claiming Property in such Ship or Vessell shall register the same as follows, that is to say, if the Ship, at the Time of such Register doth belong to any Port in England, Ireland, Wales, or to the Town of Berwick upon Tweed, then Proof shall be made upon oath of one or more of the owners of such Ship or Vessell, before the Collector, and Comptroller, of his Majestys Customs in such Port; or if at the Time of such Register, the Ship belong to any of his Majestys Plantations in America, or to the Islands of Guernsey or Jersey, then the like Proof to be made before the Governor, together with the Principal officer of his Majesty’s Revenue residing on such Plantation or Island” &c.
       Form of the oath.
       §.18. “Which Oath, being attested by the Governor or Custom officer, respectively who administered the same, under their Hands and Seals, shall after having been registered by them, be delivered to the Master of the Ship for the Security of her Navigation, a Duplicate of which Register shall be immediately transmitted to the Commissioners of Customs in the Port of London, in order to be entered in a general Register to be there kept for this Purpose, with Penalty upon any Ship or Vessell trading to, from, or in any of his Majesty’s Plantations in America” &c. “and not having made Proof of her Built and Property, as is here directed that she shall be liable, and she is hereby made liable, to such Prosecution and Forfeiture, as any foreign ship” (except Prizes &c.) “would for trading with those Plantations by this Law be liable to.”
       Prize ships to be registered &c. Fisher Boats, Hoys &c. Lighters &c. not to be registered.
       §. 21. “That No Ships Name registered shall be afterwards changed, without registering such Ship de Novo, which is hereby required to be done, upon any Transfer of Property to another Port, and delivering up the former Certificate to be cancelled, under the same Penalties, and in the like Method, as is herein before directed; and that in Case there be any alteration of Property in the same Port, by the Sale of one or more Shares in any Ship after registering thereof, such Sale shall always be acknowledged by Indorsement on the Certificate of the Register before two Witnesses, in order to prove that the entire Property in such Ship remains to some of the Subjects of England, if any dispute arises concerning the same.”
       Rules of Construction. Woods Inst. 8.—3. Rep. 7.b.—4. Inst. 330.—4 Bac. Abr. 652. 1 Blackst. Com. 87. 88.—1. Inst. 11.b.
      